United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5116                                                September Term, 2020
                                                                      1:20-cv-00170-UNA
                                                       Filed On: September 3, 2020
John Killingbeck,
              Appellant

       v.

Federal Communications Commission,
           Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed March 10, 2020
be affirmed. The district court properly construed appellant’s complaint as a petition for
writ of mandamus, and dismissed the petition on the ground that he had not shown a
“clear and indisputable” right to the relief requested. Gulfstream Aerospace Corp. v.
Mayacamas Corp., 485 U.S. 271, 289 (1988); see American Hosp. Ass’n v. Burwell,
812 F.3d 183, 189 (D.C. Cir. 2016) (A threshold requirement of mandamus jurisdiction
is that the government agency or official have “a clear duty to act.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk